Citation Nr: 1007659	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the abdomen, claimed as secondary to 
service-connected dysthymic disorder.  

2.  Whether there was clear and unmistakable error in a 
rating decision in March 1978 by the RO, denying service 
connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1972 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In rating decision in March 2009, the RO increased the rating 
for dysthymic disorder to 50 percent, effective in February 
2006.  The Veteran has not appealed the 70 percent rating or 
the assignment of the effective date. 

The Veteran has a pending claim for a total disability rating 
for compensation based on individual unemployability and 
further action on the claim has been deferred by the RO.  
Therefore, the Board does not have jurisdiction of the claim, 
and matter is referred to the RO for appropriate action.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

On the claim of service connection for residuals of a gunshot 
wound, on VA examination in January 2009, the examiner was 
unable, without resort to speculation, to resolve the 
question of whether the self-inflicted gunshot wound in 
October 1974 was the result of the Veteran's dysthymic 
disorder.  

As the opinion does not account for the significant facts of 
the case, further development is needed under the duty to 
assist.   38 C.F.R. § 3.159. 



In a rating decision in January 2004, the RO determined that 
there was not clear and unmistakable error in a rating 
decision in March 1978, denying service connection for a 
neuropsychiatric disability.  In a statement received by the 
RO in January 2004, the Veteran's representative expressed 
disagreement with the RO's decision. When there has been an 
adjudication by the RO and a timely notice of disagreement 
has been filed, a statement of the case addressing the issue 
must be furnished to the Veteran.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
by examiner, who has not previously 
examined the Veteran, to determine 
whether it is at least as likely as not 
that the self-inflicted gunshot wound 
to the abdomen in October 1974 was the 
proximately due to or the result of the 
Veteran's dysthymic disorder, for which 
service connection was later 
established.  

The claims file should be made 
available to the examiner for review.

The VA examiner is asked to comment on 
the clinical significance of the 
following: 

In October 1974, the Veteran 
attempted suicide with a self-
inflicted gunshot.  At the time of 
the suicide attempt the Veteran 
was reportedly under the influence 
of alcohol and she was in a 
depressed mood.  After a 
psychiatric consultation, the 
diagnostic impression was 
psychotic depression.  

Contrary to other clinical 
history, the Veteran did not shot 
herself at age 14.   

In July 2001, the Veteran was 
hospitalized by VA with a history 
of dysthymic disorder and the 
diagnosis was dysthymic disorder.  

Service connection has been 
granted for dysthymic disorder. 

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation. 

2.  After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the Veteran and her 
representative a supplemental statement 
of the case and return the case to the 
Board.

3.  Furnish the Veteran a statement of 
the case on the claim of whether there 
was clear and unmistakable error in a 
rating decision in March 1978, denying 
service connection for a psychiatric 
disorder.  In order to perfect an 
appeal of the claim to the Board, the 
Veteran must still timely file a 
substantive appeal after issuance of 
the statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


